Title: To James Madison from Joseph Tucker, 26 September 1803
From: Tucker, Joseph
To: Madison, James


Letter not found. 26 September 1803. Acknowledged in Daniel Brent to Tucker, 2 Nov. 1803 (DNA: RG 59, DL, vol. 14). Requests that JM secure the discharge of Joseph Elingwood, who was impressed from the brig Narcissa on 3 Sept. 1803 and taken on board the British brig Drake. Brent asked Tucker to send a sworn affidavit testifying to the events in question and promised that the statement would be forwarded to the U.S. agent in Jamaica.
